UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6773



RESTONEY ROBINSON,

                                            Plaintiff - Appellant,

          versus


DEAN ATKINS; DENNIS A. WICKER, Lieutenant Gov-
ernor; JAMES J. COMAN, Director; CHRISTOPHER
BREWER; GAYL MANTHEI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
District Judge. (CA-96-1017-6)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Restoney Robinson, Appellant Pro Se. John Hamilton Watters, Spe-
cial Deputy Attorney General, Joan Herre Erwin, Assistant Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Robinson v. Atkins, No. CA-
96-1017-6 (M.D.N.C. Apr. 14, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2